           Case 1:19-cv-00629-RA Document 31 Filed 07/17/19 Page 1 of 21



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 LANCE TREANKLER, Individually and             Case No.: 1:19-CV-00629
 On Behalf of All Others Similarly Situated,

                              Plaintiff,       FIRST AMENDED CLASS ACTION
                                               COMPLAINT FOR VIOLATIONS OF
               v.                              THE FEDERAL SECURITIES LAWS

 FERROGLOBE PLC, PEDRO LARREA,
 and PHILLIP MURNANE,                          JURY TRIAL DEMANDED

                              Defendants.




479204.1
                Case 1:19-cv-00629-RA Document 31 Filed 07/17/19 Page 2 of 21



           Plaintiff Lance Treankler (“Plaintiff”), individually and on behalf of all others similarly

situated, by and through his attorneys, alleges the following upon information and belief, except

as to those allegations concerning Plaintiff, which are alleged upon personal knowledge.

Plaintiff’s information and belief is based upon, among other things, his counsel’s investigation,

which includes without limitation: (a) review and analysis of regulatory filings made by

Ferroglobe PLC (“Ferroglobe” or the “Company”) with the United States (“U.S.”) Securities and

Exchange Commission (“SEC”); (b) review and analysis of press releases and media reports

issued by and disseminated by Ferroglobe; and (c) review of other publicly available information

concerning Ferroglobe.

                           NATURE OF THE ACTION AND OVERVIEW
           1.       This is a class action on behalf of persons and entities that purchased or otherwise

acquired Ferroglobe securities between September 4, 2018 and November 26, 2018, both dates

inclusive (the “Class Period”), seeking to pursue remedies under the Securities Exchange Act of

1934 (the “Exchange Act”).

           2.       Ferroglobe purports to be one of the leading materials innovation companies in

the world, producing silicon metal, silicon-based alloys, and manganese-based alloys, which are

used as components in numerous industrial and consumer products in a variety of industries,

including aluminum and steel manufacturing, silicone compounds manufacturing, the automotive
industry, photovoltaic solar cells and computer chips, electronic semiconductors, and concrete

and building materials.

           3.       Throughout the Class Period, Defendants assured investors that the Company’s

market fundamentals, including supply, demand, and pricing factors were favorable, and that

demand for Ferroglobe’s products was, in fact, “accelerating” during the third quarter of 2018.

As late as November 14, 2018, Defendants assured investors that “near-term” fundamentals in

the Company’s core silicon metals business, including supply, demand, and pricing, were stable.

           4.       On November 26, 2018, the Company stunned the market by reporting a net loss

of $2.9 million for the third quarter 2018, compared to a net profit of $66.0 million the prior

quarter. In the press release published by the Company announcing these results, Defendant

479204.1                       FIRST AMENDED CLASS ACTION COMPLAINT
                                                1
                Case 1:19-cv-00629-RA Document 31 Filed 07/17/19 Page 3 of 21



Larrea explained that “[f]ollowing strong growth in our business over several sequential quarters,

market conditions in our main products deteriorated through Q3,….”

           5.       On November 27, 2018, Defendants elaborated on the cause of the disappointing

financial results during a conference call with analysts. Defendant Larrea admitted that “[t]he

third quarter results were disappointing as the business was challenged with the confluence of

softer flat prices and lighter volumes.” He explained that “[t]he most significant driver of the Q3

results was reduced pricing, specifically average sales price for silicon metal declined 4.9%

versus Q2 2018, while average sales price for silicon-based alloys and manganese-based alloys

fell by 5.6% and 7.1%, respectively…. The net impact of weaker volumes and pricing during the

quarter yields a 9.6% decline in our top line revenue.” He also explained the cause of the

disappointing results as “[t]he net impact of silicon production at high rates, the impact of

customers stocking up in anticipation of the trade case and the availability of aluminum scrap are

weighing on the pricing environment in North America.”

           6.       On this news, the Company’s share price fell $2.97 per share, more than 62%, to

close at $1.80 per share on November 27, 2018, on unusually high trading volume. Investors lost

tens of millions of dollars.

           7.       Throughout the Class Period, Defendants made materially false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that there

was excess supply of the Company’s products; (2) that demand for the Company’s products was

declining; (3) that, as a result, the pricing of the Company’s products would be materially

impacted; and (4) that, as a result of the foregoing, Defendants’ positive statements about the

Company’s business, operations, and prospects, were materially misleading and/or lacked a

reasonable basis.

           8.       As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.



479204.1                       FIRST AMENDED CLASS ACTION COMPLAINT
                                                2
                Case 1:19-cv-00629-RA Document 31 Filed 07/17/19 Page 4 of 21



                                     JURISDICTION AND VENUE
           9.       The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).

           10.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

           11.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the

alleged fraud or the effects of the fraud have occurred in this Judicial District. Many of the acts

charged herein, including the dissemination of materially false and/or misleading information,

occurred in substantial part in this Judicial District.

           12.      In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including

interstate communications and the facilities of a national securities exchange.

                                                PARTIES
           13.      Plaintiff Lance Treankler, as set forth in his previously-filed certification (Dkt.

No. 1), incorporated by reference herein, purchased Ferroglobe securities during the Class

Period, and suffered damages as a result of the federal securities law violations and false and/or
misleading statements and/or material omissions alleged herein.

           14.      Defendant Ferroglobe is incorporated under the laws of England and Wales with

its principal executive offices located in London, United Kingdom. Ferroglobe’s common stock

trades on the NASDAQ exchange under the symbol “GSM.”

           15.      Defendant Pedro Larrea (“Larrea”) was the Chief Executive Officer of the

Company at all relevant times.

           16.      Defendant Phillip Murnane (“Murnane”) was the Chief Financial Officer of the

Company at all relevant times.

           17.      Defendants Larrea and Murnane, (collectively the “Individual Defendants”),

because of their positions with the Company, possessed the power and authority to control the

479204.1                       FIRST AMENDED CLASS ACTION COMPLAINT
                                                3
             Case 1:19-cv-00629-RA Document 31 Filed 07/17/19 Page 5 of 21



contents of the Company’s reports to the SEC, press releases and presentations to securities

analysts, money and portfolio managers and institutional investors, i.e., the market.         The

Individual Defendants made or were provided with copies of the Company’s presentations and

other public statements alleged herein to be misleading prior to, or shortly after, their issuance

and had the ability and opportunity to prevent their issuance or cause them to be corrected.

Because of their positions and access to material non-public information available to them, the

Individual Defendants knew that the adverse facts specified herein had not been disclosed to, and

were being concealed from, the public, and that the positive representations which were being

made were then materially false and/or misleading. The Individual Defendants are liable for the

false statements pleaded herein.
                                 SUBSTANTIVE ALLEGATIONS

                                           Background

           18.   Prior to the Class Period, in March 2017, Ferroglobe, through its U.S. subsidiary

Globe Specialty Metals, brought a case before the U.S. Department of Commerce (“DOC”) and

the U.S. International Trade Commission (“ITC”) to address what Ferroglobe claimed to be

unfairly dumped and subsidized silicon metal imports from Australia, Brazil, Kazakhstan, and

Norway (the “trade case”). A preliminary determination by the ITC in April 2017 allowed an

investigation into these allegations to ensue. On March 2, 2018, the Company announced that

the DOC issued “affirmative antidumping determinations” and would impose new duty rates on

imports from these countries, with the “last step in the case” to be the U.S. ITC’s “final injury

determination” in a vote scheduled for March 23, 2018. However, on March 23, 2018, the ITC

determined that the U.S. industry was not materially injured or threatened by silicon metal

imports from Australia, Brazil, Kazakhstan, or Norway; as a result, no anti-dumping or

countervailing duties would be issued against these imports and the ITC would terminate its

investigations. The decision was generally regarded as a loss for Ferroglobe, and analysts,

including a March 26, 2018 J.P. Morgan analyst report, noted that lower U.S. silicon metal prices

would be expected as a result.



479204.1                    FIRST AMENDED CLASS ACTION COMPLAINT
                                             4
             Case 1:19-cv-00629-RA Document 31 Filed 07/17/19 Page 6 of 21



           19.   On May 22, 2018, however, Jefferies reported that Ferroglobe reported financial

results for 1Q 2018 that exceeded both Jefferies’ forecast and Street consensus, noting that

management was “upbeat regarding fundamentals” and that management cited “favorable

supply-demand supportive of pricing.” The same day, J.P. Morgan noted that “[s]ilicon metal

prices [were] holding in better than expected so far.” Also on May 22, 2018, Oppenheimer noted

that “[m]anagement remains particularly bullish.”

           20.   As alleged herein, Defendants maintained their “upbeat” and “bullish” façade

throughout the Class Period, misleading investors to believe that market fundamentals were

positive, that Ferroglobe’s “strong” performance was continuing throughout the third quarter of

2018, and that the Company had largely avoided the negative impacts that were initially

predicted following the trade case outcome.
           Materially False and Misleading Statements Issued During the Class Period

           21.   The Class Period begins on September 4, 2018. On that day in the final month of

the Company’s third fiscal quarter, Defendants participated in the Goldman Sachs Leveraged

Finance Conference, during which Defendants led investors to believe that fundamental market

factors underlying the Company’s growth during the first half of the fiscal year remained in

place at that time and, in fact, were then “accelerating” the demand for Ferroglobe’s products.

Defendants also misled investors to believe that the growth experienced in the first half of 2018

was continuing at that time late in the third quarter of 2018.

           22.   For example, in the September 4, 2018 presentation, Defendant Larrea stated that

“market fundamentals are accelerating the demand for our products,” including silicon metals
and silicon-based and manganese-based alloys. (Emphasis added.)

           23.   In the same September 4, 2018 presentation, Defendant Murnane stated that the

Company’s second quarter performance “confirms the strong performance of Ferroglobe in

2018[,]” and he cited the quarterly trend in revenue and adjusted EBITDA along with a rising

arrow to mislead investors to believe that the Company’s supposedly “strong performance” was

continuing in the third quarter:



479204.1                    FIRST AMENDED CLASS ACTION COMPLAINT
                                             5
             Case 1:19-cv-00629-RA Document 31 Filed 07/17/19 Page 7 of 21




           24.   Ferroglobe’s September 4, 2018 presentation was subsequently posted on the

Company website. It was also published by the website Seeking Alpha on September 5, 2018.

           25.   The above statements identified in ¶¶21-23 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, by this point late in the third quarter, Defendants knew

or should have known but failed to disclose to investors: (1) that there was excess supply of the

Company’s products; (2) that demand for the Company’s products was actually declining; (3)

that pricing of the Company’s products was declining during the third quarter; and (4) that, as a

result of the foregoing, Defendants’ positive statements about the Company’s business,

operations, and prospects, were materially misleading and/or lacked a reasonable basis.

           26.   On September 12, 2018, Defendants participated in a non-deal roadshow hosted

by Stifel, Nicolaus & Co. in New York City, and on September 13, 2018, Defendants

participated in a similar event hosted by B. Riley FBR, Inc. in Boston, Massachusetts. During

these events, a presentation deck substantially similar to the September 4, 2018 presentation deck

was again presented by Defendants Larrea and Murnane.

479204.1                   FIRST AMENDED CLASS ACTION COMPLAINT
                                            6
             Case 1:19-cv-00629-RA Document 31 Filed 07/17/19 Page 8 of 21



           27.   In the September 12 and 13 presentations, within the “Ferroglobe Overview”

section presented by Defendant Larrea, the statement that “[m]arket fundamentals” were at that

time “accelerating the demand” for the Company’s products, including silicon metals and

silicon-based and manganese-based alloys, was repeated.

           28.   Also during the September 12 and 13 presentations, Defendant Murnane again

stated that Ferroglobe’s Q2 performance “confirms the strong performance of Ferroglobe in

2018” and again misled investors to believe, based on the Company’s previous quarterly revenue

and adjusted EBITDA figures, that the supposedly strong performance was continuing

throughout the third quarter, using the same slide as reproduced in ¶23, above.

           29.   Ferroglobe’s September 12, 2018 and September 13, 2018 presentations were

subsequently posted on the Company’s website.

           30.   The above statements identified in ¶¶27-28 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business,

operations, and prospects.     Specifically, by this point near the end of the third quarter,

Defendants knew or should have known but failed to disclose to investors: (1) that there was

excess supply of the Company’s products; (2) that demand for the Company’s products was

actually declining; (3) that pricing of the Company’s products was declining during the third

quarter; and (4) that, as a result of the foregoing, Defendants’ positive statements about the

Company’s business, operations, and prospects, were materially misleading and/or lacked a

reasonable basis.

           31.   On September 21, 2018, following Defendants’ materially misleading statements

and omissions made earlier in September that demand for Ferroglobe’s products was

“accelerating” and that the supposedly “strong performance of Ferroglobe in 2018” was

“confirm[ed]” by the Company’s performance in Q2 2018, coupled with the suggestion that this

strong performance was continuing well into the third quarter of 2018, the Company’s stock

price closed at a Class Period high of $8.45 per share.
           32.   On November 14, 2018, Defendants presented at the CRU Silicon Metal

Conference. In this presentation, while describing “[n]ear-term observations on the silicon metal

479204.1                   FIRST AMENDED CLASS ACTION COMPLAINT
                                            7
             Case 1:19-cv-00629-RA Document 31 Filed 07/17/19 Page 9 of 21



market” Defendants claimed that the “[t]rade case ‘overhang’” including “corrections to supply,

demand, and pricing” as a result of the negative trade case outcome had already “passed[.]”

Defendants similarly stated that a “[c]atalyst for near-term pricing recovery” was the fact that the

“[t]rade case impact has passed” and that there were “lower inventory stockpiles by end users[.]”

           33.   Defendants also represented that “[a]luminum demand [was] expected to continue

delivering steady growth for silicon metal[.]”

           34.   Ferroglobe’s November 14, 2018 presentation was subsequently posted on the

Company website.

           35.   The above statements identified in ¶¶32-33 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants knew or should have known but failed to

disclose to investors: (1) that there was excess supply of the Company’s products; (2) that

demand for the Company’s products was actually declining; (3) that pricing of the Company’s

products was declining during the third quarter; (4) that wide availability of aluminum scrap in

North America was drawing down prices for Ferroglobe’s products at that time, and (5) that, as a

result of the foregoing, Defendants’ positive statements about the Company’s business,

operations, and prospects, were materially misleading and/or lacked a reasonable basis. More

specifically, Defendants intentionally or with extreme recklessness misled investors to believe

that any “corrections to supply, demand, and pricing” as a result of the negative trade case

outcome had already passed—i.e., had already been experienced and absorbed by the Company

and reflected in its financial performance—when, in fact, these impacts, or “overhang,” from the

trade case had not passed and indeed would materially and negatively impact the Company’s

impending Q3 financial report, a fact known by Defendants at this time, and which they would

be forced to publicly admit when announcing Q3 financial results fewer than two weeks later.

                           Disclosures at the End of the Class Period
           36.   On November 26, 2018—fewer than two weeks after Defendants had represented

that trade case “overhang” and related “corrections to supply, demand, and pricing” had already

“passed”—the Company stunned the market by reporting poor financial results for the third

479204.1                   FIRST AMENDED CLASS ACTION COMPLAINT
                                            8
            Case 1:19-cv-00629-RA Document 31 Filed 07/17/19 Page 10 of 21



quarter 2018. In the press release announcing the results, the Company reported a net loss of

$2.9 million and adjusted EBITDA of $45.0 million, which was down 47.9% from the prior

quarter adjusted EBITDA of $86.3 million. Defendant Larrea attributed the poor performance to

“market conditions in our main products [that] deteriorated through Q3.”

           37.   On November 27, 2018, Defendants Larrea and Murnane participated in a

conference call to discuss the financial results with analysts. Defendant Larrea admitted that

“[t]he third quarter results were disappointing as the business was challenged with the

confluence of softer flat prices and lighter volumes.” He explained that “[t]he most significant

driver of the Q3 results was reduced pricing, specifically average sales price for silicon metal
declined 4.9% versus Q2 2018, while average sales price for silicon-based alloys and

manganese-based alloys fell by 5.6% and 7.1%, respectively…. The net impact of weaker

volumes and pricing during the quarter yields a 9.6% decline in our top line revenue.” He also
explained the cause of the disappointing results as “[t]he net impact of silicon production at high

rates, the impact of customers stocking up in anticipation of the trade case and the availability of

aluminum scrap are weighing on the pricing environment in North America.” Regarding the

adjusted EBITDA, Defendant Larrea reiterated that “the biggest factor contributing to the decline

this quarter has been pricing.” (Emphasis added.)

           38.   On this news, the Company’s share price fell $2.97 per share, more than 62%, to

close at $1.80 per share on November 27, 2018, on unusually high trading volume.

                               CLASS ACTION ALLEGATIONS
           39.   Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that

purchased or otherwise acquired Ferroglobe securities between September 4, 2018 and

November 26, 2018, inclusive, and who were damaged thereby (the “Class”). Excluded from the

Class are Defendants, the officers and directors of the Company, at all relevant times, members

of their immediate families and their legal representatives, heirs, successors, or assigns, and any

entity in which Defendants have or had a controlling interest.

           40.   The members of the Class are so numerous that joinder of all members is

479204.1                    FIRST AMENDED CLASS ACTION COMPLAINT
                                             9
            Case 1:19-cv-00629-RA Document 31 Filed 07/17/19 Page 11 of 21



impracticable. Throughout the Class Period, Ferroglobe’s common shares actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and

can only be ascertained through appropriate discovery, Plaintiff believes that there are at least

hundreds or thousands of members in the proposed Class. Millions of Ferroglobe common stock

shares were traded publicly during the Class Period on the NASDAQ. As of September 30,

2018, Ferroglobe had 171,935,000 shares of common stock outstanding. Record owners and

other members of the Class may be identified from records maintained by Ferroglobe or its

transfer agent and may be notified of the pendency of this action by mail, using the form of

notice similar to that customarily used in securities class actions.

           41.   Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

           42.   Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

           43.   Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:
           (a)   whether the federal securities laws were violated by Defendants’ acts as alleged

herein;

           (b)   whether statements made by Defendants to the investing public during the Class

Period omitted and/or misrepresented material facts about the business, operations, and prospects

of Ferroglobe; and

           (c)   whether Defendants knew or deliberately disregarded that their omissions and/or

statements were false and misleading;

           (d)   whether the price of Ferroglobe securities was artificially inflated because of

Defendants’ conduct complained of herein; and



479204.1                    FIRST AMENDED CLASS ACTION COMPLAINT
                                             10
            Case 1:19-cv-00629-RA Document 31 Filed 07/17/19 Page 12 of 21



           (e)    to what extent the members of the Class have sustained damages and the proper

measure of damages.

           44.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation makes it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

                                         LOSS CAUSATION
           45.    At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused the damages sustained by Plaintiff and other

members of the Class. As described herein, during the Class Period, Defendants made or caused

to be made a series of materially false and/or misleading statements about Ferroglobe’s financial

well-being and prospects. These material misstatements and/or omissions had the cause and

effect of creating in the market an unrealistically positive assessment of the Company and its

financial well-being and prospects, thus causing the Company’s securities to be overvalued and

artificially inflated at all relevant times.      Defendants’ materially false and/or misleading

statements during the Class Period resulted in Plaintiff and other members of the Class

purchasing the Company’s securities at artificially inflated prices, thus causing the damages

complained of herein when the truth was revealed and the price of the Company’s stock

precipitously declined.

                           ADDITIONAL SCIENTER ALLEGATIONS
           46.    As alleged herein, Defendants acted with scienter since Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were

materially false and/or misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws.

479204.1                     FIRST AMENDED CLASS ACTION COMPLAINT
                                              11
            Case 1:19-cv-00629-RA Document 31 Filed 07/17/19 Page 13 of 21



           47.   As set forth elsewhere herein in detail, the Individual Defendants, by virtue of

their receipt of information reflecting the true facts regarding Ferroglobe, their control over,

and/or receipt and/or modification of Ferroglobe’s allegedly materially misleading misstatements

and/or their associations with the Company which made them privy to confidential proprietary

information concerning Ferroglobe, participated in the fraudulent scheme alleged herein.

           48.   Ferroglobe is attributed with knowledge of facts and information possessed by its

employees and agents acting in the scope of their authority, and the scienter of such employees

and agents of Ferroglobe is properly imputed to the Company.
                   APPLICABILITY OF THE FRAUD-ON-THE-MARKET
                  AND AFFILIATED UTE PRESUMPTIONS OF RELIANCE

           49.   The market for Ferroglobe’s securities was open, well-developed and efficient at

all relevant times. As a result of the materially false and/or misleading statements and/or failures

to disclose, Ferroglobe’s securities traded at artificially inflated prices during the Class Period.
Plaintiff and other members of the Class purchased or otherwise acquired the Company’s

securities relying upon the integrity of the market price of Ferroglobe’s securities and market

information relating to Ferroglobe, and have been damaged thereby.

           50.   During the Class Period, the artificial inflation of Ferroglobe’s shares was caused

by the material misrepresentations and/or omissions particularized in this Complaint causing the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about Ferroglobe’s business, prospects, and operations. These material

misstatements and/or omissions created an unrealistically positive assessment of Ferroglobe and

its business, operations, and prospects, thus causing the price of the Company’s securities to be

artificially inflated at all relevant times, and when disclosed, negatively affected the value of the

Company’s shares. Defendants’ materially false and/or misleading statements during the Class

Period resulted in Plaintiff and other members of the Class purchasing the Company’s securities

at such artificially inflated prices, and each of them has been damaged as a result.

           51.   At all relevant times, the market for Ferroglobe’s securities was an efficient


479204.1                    FIRST AMENDED CLASS ACTION COMPLAINT
                                             12
            Case 1:19-cv-00629-RA Document 31 Filed 07/17/19 Page 14 of 21



market for the following reasons, among others:

           (a)   Ferroglobe’s shares met the requirements for listing, and were listed and actively

traded on the NASDAQ, a highly efficient and automated market;

           (b)   As a regulated issuer, Ferroglobe filed periodic public reports with the SEC

and/or the NASDAQ;

           (c)   Ferroglobe regularly communicated with public investors via established market

communication mechanisms, including through regular dissemination of press releases on the

national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and/or

           (d)   Ferroglobe was followed by securities analysts employed by brokerage firms who

wrote reports about the Company, and these reports were distributed to the sales force and

certain customers of their respective brokerage firms.        Each of these reports was publicly

available and entered the public marketplace.

           (e)   The average daily trading volume for Ferroglobe securities during the Class

Period was approximately 696,000 shares, with more than 171 million shares of stock

outstanding as of September 30, 2018, and a market capitalization reaching almost $1.5 billion

during the Class Period.

           52.   As a result of the foregoing, the market for Ferroglobe’s securities promptly

digested current information regarding Ferroglobe from all publicly available sources and

reflected such information in Ferroglobe’s share price. Under these circumstances, all purchasers

of Ferroglobe’s securities during the Class Period suffered similar injury through their purchase

of Ferroglobe’s securities at artificially inflated prices and a presumption of reliance applies.

           53.   A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

(1972), because the Class’s claims are, in large part, grounded on Defendants’ material

misstatements and/or omissions. Because this action involves Defendants’ failure to disclose

material adverse information regarding the Company’s business operations and financial

prospects—information that Defendants were obligated to disclose—positive proof of reliance is

479204.1                    FIRST AMENDED CLASS ACTION COMPLAINT
                                             13
            Case 1:19-cv-00629-RA Document 31 Filed 07/17/19 Page 15 of 21



not a prerequisite to recovery. All that is necessary is that the facts withheld be material in the

sense that a reasonable investor might have considered them important in making investment

decisions. Given the importance of the Class Period material misstatements and omissions set

forth above, that requirement is satisfied here.
                 INAPPLICABILITY OF THE STATUTORY SAFE HARBOR
                        AND BESPEAKS CAUTION DOCTRINE

           54.   The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

           55.   The statements alleged to be false and misleading herein relate to then-existing

facts and conditions. In addition, to the extent certain of the statements alleged to be false may

be characterized as forward-looking, they were not identified as “forward-looking statements”

when made and there were no meaningful cautionary statements identifying important factors

that could cause actual results to differ materially from those in the purportedly forward-looking

statements.

           56.   In the alternative, to the extent that the statutory safe harbor is determined to

apply to any forward-looking statements pleaded herein, Defendants are liable for those false

forward-looking statements because at the time each of those forward-looking statements was

made, the speaker had actual knowledge that the forward-looking statement was materially false

or misleading, and/or the forward-looking statement was authorized or approved by an executive

officer of Ferroglobe who knew that the statement was false when made.
                                             FIRST CLAIM
                          Violation of Section 10(b) of The Exchange Act and
                                 Rule 10b-5 Promulgated Thereunder
                                        Against All Defendants

           57.   Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.
           58.   During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and


479204.1                      FIRST AMENDED CLASS ACTION COMPLAINT
                                               14
            Case 1:19-cv-00629-RA Document 31 Filed 07/17/19 Page 16 of 21



other members of the Class to purchase Ferroglobe’s securities at artificially inflated prices. In

furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each

defendant, took the actions set forth herein.

           59.   Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for Ferroglobe’s securities in violation of Section 10(b)

of the Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants in

the wrongful and illegal conduct charged herein or as controlling persons as alleged below.

           60.   Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about Ferroglobe’s

financial well-being and prospects, as specified herein.

           61.   Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a

course of conduct as alleged herein in an effort to assure investors of Ferroglobe’s value and

performance and continued substantial growth, which included the making of, or the

participation in the making of, untrue statements of material facts and/or omitting to state

material facts necessary in order to make the statements made about Ferroglobe and its business

operations and future prospects in light of the circumstances under which they were made, not

misleading, as set forth more particularly herein, and engaged in transactions, practices and a

course of business which operated as a fraud and deceit upon the purchasers of the Company’s

securities during the Class Period.

           62.   Each of the Individual Defendants’ primary liability and controlling person

liability arises from the following facts: (i) the Individual Defendants were high-level executives

and/or directors at the Company during the Class Period and members of the Company’s

management team or had control thereof; (ii) each of these defendants, by virtue of their

479204.1                    FIRST AMENDED CLASS ACTION COMPLAINT
                                             15
            Case 1:19-cv-00629-RA Document 31 Filed 07/17/19 Page 17 of 21



responsibilities and activities as a senior officer and/or director of the Company, was privy to and

participated in the creation, development and reporting of the Company’s internal budgets, plans,

projections and/or reports; (iii) each of these defendants enjoyed significant personal contact and

familiarity with the other defendants and was advised of, and had access to, other members of the

Company’s management team, internal reports and other data and information about the

Company’s finances, operations, and sales at all relevant times; and (iv) each of these defendants

was aware of the Company’s dissemination of information to the investing public which they

knew and/or recklessly disregarded was materially false and misleading.

           63.   Defendants had actual knowledge of the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such

Defendants’ material misrepresentations and/or omissions were done knowingly or recklessly

and for the purpose and effect of concealing Ferroglobe’s financial well-being and prospects

from the investing public and supporting the artificially inflated price of its securities. As

demonstrated by Defendants’ overstatements and/or misstatements of the Company’s business,

operations, financial well-being, and prospects throughout the Class Period, Defendants, if they

did not have actual knowledge of the misrepresentations and/or omissions alleged, were reckless

in failing to obtain such knowledge by deliberately refraining from taking those steps necessary

to discover whether those statements were false or misleading.

           64.   As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of

Ferroglobe’s securities was artificially inflated during the Class Period. In ignorance of the fact

that market prices of the Company’s securities were artificially inflated, and relying directly or

indirectly on the false and misleading statements made by Defendants, or upon the integrity of

the market in which the securities trades, and/or in the absence of material adverse information

that was known to or recklessly disregarded by Defendants, but not disclosed in public

statements by Defendants during the Class Period, Plaintiff and the other members of the Class

acquired Ferroglobe’s securities during the Class Period at artificially high prices and were

479204.1                   FIRST AMENDED CLASS ACTION COMPLAINT
                                            16
            Case 1:19-cv-00629-RA Document 31 Filed 07/17/19 Page 18 of 21



damaged thereby.

           65.   At the time of said misrepresentations and/or omissions, Plaintiff and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known the truth regarding the problems

that Ferroglobe was experiencing, which were not disclosed by Defendants, Plaintiff and other

members of the Class would not have purchased or otherwise acquired their Ferroglobe

securities, or, if they had acquired such securities during the Class Period, they would not have

done so at the artificially inflated prices which they paid.

           66.   By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange

Act and Rule 10b-5 promulgated thereunder.

           67.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases

and sales of the Company’s securities during the Class Period.
                                         SECOND CLAIM
                          Violation of Section 20(a) of The Exchange Act
                                Against the Individual Defendants

           68.   Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

           69.   Individual Defendants acted as controlling persons of Ferroglobe within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions and their ownership and contractual rights, participation in, and/or awareness of the

Company’s operations and intimate knowledge of the false financial statements filed by the

Company with the SEC and disseminated to the investing public, Individual Defendants had the

power to influence and control and did influence and control, directly or indirectly, the decision-

making of the Company, including the content and dissemination of the various statements

which Plaintiff contends are false and misleading. Individual Defendants were provided with or

had unlimited access to copies of the Company’s reports, press releases, public filings, and other

statements alleged by Plaintiff to be misleading prior to and/or shortly after these statements

were issued and had the ability to prevent the issuance of the statements or cause the statements

479204.1                    FIRST AMENDED CLASS ACTION COMPLAINT
                                             17
            Case 1:19-cv-00629-RA Document 31 Filed 07/17/19 Page 19 of 21



to be corrected.

           70.    In particular, Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company and, therefore, had the power to control or influence the

particular transactions giving rise to the securities violations as alleged herein, and exercised the

same.

           71.    As set forth above, Ferroglobe and Individual Defendants each violated Section

10(b) and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their

position as controlling persons, Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

other members of the Class suffered damages in connection with their purchases of the

Company’s securities during the Class Period.

                                       PRAYER FOR RELIEF
           WHEREFORE, Plaintiff prays for relief and judgment, as follows:

           (a)    Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

           (b)    Awarding compensatory damages in favor of Plaintiff and the other Class

members against all defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;
           (c)    Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

           (d)    Such other and further relief as the Court may deem just and proper.
                                     JURY TRIAL DEMANDED

           Plaintiff hereby demands a trial by jury.




479204.1                      FIRST AMENDED CLASS ACTION COMPLAINT
                                               18
           Case 1:19-cv-00629-RA Document 31 Filed 07/17/19 Page 20 of 21



Dated: July 17, 2019                   GLANCY PRONGAY & MURRAY LLP

                                       By: s/ Lesley F. Portnoy
                                       Lesley F. Portnoy (LP-1941)
                                       230 Park Avenue, Suite 530
                                       New York, New York 10169
                                       Telephone: (212) 682-5340
                                       Facsimile: (212) 884-0988
                                       lportnoy@glancylaw.com
                                             -and-
                                       GLANCY PRONGAY & MURRAY LLP
                                       Kara M. Wolke
                                       Leanne H. Solish
                                       Natalie S. Pang
                                       1925 Century Park East, Suite 2100
                                       Los Angeles, CA 90067
                                       Telephone: (310) 201-9150
                                       Facsimile: (310) 201-9160

                                       Attorneys for Lead Plaintiff Lance Treankler and
                                       the putative class




479204.1                FIRST AMENDED CLASS ACTION COMPLAINT
                                         19
         Case 1:19-cv-00629-RA Document 31 Filed 07/17/19 Page 21 of 21



                                    PROOF OF SERVICE


       I, the undersigned say:

       I am not a party to the above case and am over eighteen years old.

       On July 17, 2019, I served true and correct copies of the foregoing document, by posting

the document electronically to the ECF website of the United States District Court for the

Southern District of New York, for receipt electronically by the parties listed on the Court’s

Service List.

       I affirm under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on July 17, 2019.



                                                    s/ Lesley F. Portnoy
                                                     Lesley F. Portnoy
